74 F.3d 1225
Jack Bonav.Stephen A. Wynn, Officer of Director of Golden Nugget, Inc.,GNAC Corp., Mirage Resorts, Incorporated, GreenbergMargolis, Agent for and/or Representative of Stephen A.Wynn, Golden Nugget, Inc., GNAC, Corp., Mirage Resorts,Inc., Federal Deposit Insurance Corp., Clark E. Alpert,Steven Pasternak, Martin Greenberg, Member of GreenbergMargolis for Stephen Wynn, Golden Nugget, Inc., MirageResorts, Inc. GNAC, Corp., Federal Deposit Insurance Corp., Golden
NO. 94-5442
United States Court of Appeals,Third Circuit.
Dec 08, 1995

Appeal From:  D.N.J., No. 92-cv-00178,
Sarokin, J.


1
AFFIRMED.